DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10, 12-13, 15-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Binder (US 2019/0154439).
Regarding Claim 1, Binder discloses a light detection and ranging system [0662] comprising: at least one laser light source to emit laser light pulses [0022; 0557-65]; at least one pulse generation circuit to create a digital representation of a pulse modulated with a channel signature [0008; 0553; 0599]; at least one digital to analog converter coupled to receive the digital representation of the pulse [0599] and to provide an analog representation of the pulse to the at least one laser light source [0599]; and a receive circuit to detect received light pulses and to measure a time of flight of received light pulses that are modulated with the channel signature [0008; 0513; 0553; 0648].
Regarding Claim 10, Binder discloses a light detection and ranging system [0662] comprising: a plurality of laser light sources to emit laser light pulses at different wavelengths [0022; 0557-65]; a pulse generation circuit to drive the plurality of laser light sources with pulse combinations that represent different channels [0008; 0553; 0557-65; 0599]; a receive circuit that receives reflections of the laser light pulses at different wavelengths [0008; 0513; 0553; 0557-65; 
Regarding Claim 15, Binder discloses a method [Abstract; 0125-6; 0513; 0553] comprising: creating a modulated pulse by modulating a pulse with a channel signature [0008; 0553; 0599]; driving a laser light source with the modulated pulse to create modulated laser light pulses [0022; 0557-65]; receiving reflections of the modulated laser light pulses [0008; 0513; 0553]; and measuring a time of flight of received reflections of the modulated laser light pulses [Abstract; 0008-10; 0125-6; 0513; 0553; 0557-65; 0578; 0599; 0634-36; 0648].
Regarding Claim 6 and 20, Binder also discloses wherein the at least one laser light source comprises a plurality of laser light sources to emit laser light pulses at different wavelengths [0553; 0555; 0557-67]… and measuring times of flight of reflections of the plurality of laser light pulses [0557-67; 0599; 0634-36; 0648].
Regarding Claims 7 and 13, Binder also discloses wherein the at least one laser light source comprises a plurality of laser light sources to emit laser light pulses modulated with a channel signature [0553; 0555; 0557-67; 0599].
Regarding Claims 8, 12, and 21, Binder also discloses wherein the at least one laser light source comprises a plurality of laser light sources to emit laser light pulses having time offsets [0553-57; 0561-63; 0634-6; 0648].
Regarding Claim 16, Binder also discloses wherein measuring a time of flight comprises: determining if the received reflections of the modulated laser light pulses are modulated with the channel signature; and measuring the time of flight of the received reflections of the modulated 
Regarding Claims 17-18, Binder also discloses measuring/not measuring the time of flight of received reflections of the modulated laser light pulses that are/are not modulated with the channel signature [0534-5; 0546; 0551-54; 0557; 0564-65; 0634-6; 0648].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 11, 14, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2019/0154439), as applied to claim 1, 10 and 15 above, and further in view of Puglia (US 2019/0086517). 
Regarding Claim 2 and 14, Binder does not explicitly teach  - but Puglia does teach a scanning mirror to scan the laser light pulses in a field of view [0007; 0038-43]. It would have been obvious to modify the system of Binder to include a scanning mirror to control or increase the field of view of the lidar system. 
Regarding Claims 3, and 19, Binder also teaches a correlator to correlate an output (of the analog to digital converter with the channel signature) [0534-5; 0546; 0551-54; 0557; 0564-65]. Binder does not explicitly teach – but Puglia does teach   wherein the receive circuit comprises an analog to digital converter [0078-84]. Puglia additionally teaches a correlator [0069]. It would 
Regarding Claim 4, Binder, as modified, also teaches wherein the time-of-flight is measured at an output of the correlator [0534-5; 0546; 0551-54; 0557; 0564-65; 0578; 0599; 0648].
Regarding Claim 5, Binder does not explicitly teach – but Puglia does teach wherein the channel signature comprises frequency shift keying modulation on the pulse [0100]. It would have been obvious to modify the system of Binder to include shift keying in order to improve validation and precision. 
Regarding Claims 9 and 11, Binder does not explicitly teach – but Puglia does teach wherein the at least one laser light source comprises a plurality of laser light sources to emit laser light pulses using on/off keying [0100]. It would have been obvious to modify the system of Binder to include on/off keying in order to improve validation and precision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645